NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



BREAST CANCER RESEARCH AND                       )
SUPPORT FUND, A/K/A COMMUNITY                    )
CHARITY ADVANCEMENT, INC., and                   )
THE FUNDRAISING CENTER,                          )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-3121
                                                 )
MATTHEW D. WEIDNER,                              )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed February 22, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pinellas County; sitting in its appellate
capacity.

Crane A. Johnstone, Fort Lauderdale;
Robyn L. Sztyndor, Fort Lauderdale; and
Claudia Pastorius, Melbourne, for
Petitioners.

Matthew D. Weidner, Jason Michael Kral,
and Michael P. Fuino of Weidner Law,
P.A., St. Petersburg, for Respondent.


PER CURIAM.

               Denied.

NORTHCUTT, SLEET, and SALARIO, JJ., Concur.